LAGOA, Judge.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). On appeal from a summary denial, this Court must reverse unless the postconviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
Appellant asserts that in his probation violation case he is entitled to credit for time served. The trial court’s order denying appellant’s motion, however, fails to *834attach any records refuting appellant’s allegation. If the trial court again enters an order summarily denying the postconviction motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to the credit for time served.
For the reasons stated, we reverse the denial of credit for time served and remand for further proceedings on that claim. We affirm, however, the denial of the defendant’s remaining claims without discussion.
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.